           Case 1:10-cr-00758-PGG Document 37 Filed 09/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANDY SALDANA,

                              Petitioner,                              ORDER

              - against -                                        16 Civ. 5039 (PGG)

UNITED STATES OF AMERICA,                                         10 Cr. 758 (PGG)

                               Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

                Sandy Saldana has filed this petition to vacate his sentence pursuant to 28 U.S.C.

§ 2255. (Pet. (Dkt. No. 1), No. 16 Civ. 5039) 1

                On August 25, 2010, Saldana waived indictment and pleaded guilty pursuant to an

Information to conspiracy to commit Hobbs Act robbery (Information (Dkt. No. 19), Count

One), three counts of Hobbs Act robbery (id., Counts Two-Four), and using and carrying a

firearm during and in relation to the charged robbery conspiracy, in violation of 18 U.S.C.

§ 924(c). (Id., Count Five; see also Plea Tr. (Dkt No. 26))

                On December 2, 2010, this Court sentenced Saldana to 51 months’ imprisonment

on Counts One through Four, plus a consecutive sentence of 60 months on Count Five, followed

by five years’ supervised release. (Judgment (Dkt. No. 21))

                On June 22, 2016, Saldana filed the instant petition, arguing that his Section

924(c) conviction should be vacated in light of Johnson v. United States, 135 S. Ct. 2551 (2015).

(Pet. (Dkt. No. 1) at 4, No. 16 Civ. 5039)



1
    Unless otherwise specified, all docket numbers reference Case No. 10 Cr. 758.
         Case 1:10-cr-00758-PGG Document 37 Filed 09/23/20 Page 2 of 3




               On May 28, 2019, Saldana moved to stay his petition, pending the outcome of

United States v. Davis, 139 S. Ct. 2319 (2019). This Court granted Saldana’s stay motion on

May 29, 2019. (Dkt. Nos. 33, 34)

               On August 12, 2019, following the Supreme Court’s decision in Davis, this Court

directed the Government to respond to Saldana’s petition. (Dkt. No. 35)

               In a September 10, 2019 letter, the Government reports that Saldana “completed

his term of imprisonment on May 17, 2018, [and] [o]n June 16, 2018, Saldana was removed from

the United States to the Dominican Republic.” (Sept. 10, 2019 Govt. Ltr. (Dkt. No. 36) at 1 &

Ex. D) The Government contends that Saldana’s petition should be denied as moot, citing Perez

v. Greiner, 296 F.3d 123 (2d Cir. 2002). (Id. at 2)

               In Perez, petitioner had been convicted of a state robbery charge, was imprisoned,

and was then deported to the Dominican Republic after serving his sentence. Perez also “had

been previously convicted of Attempted Criminal Sale of a Controlled Substance in the Third

Degree.” Id. at 123. The Second Circuit held that Perez’s challenge to his robbery conviction

was moot, because his drug conviction “renders him permanently inadmissible to the United

States.” Id. at 126. Because Perez was “barred from this country on a wholly separate ground,

the currently challenged robbery conviction can have no meaningful effect on his admissibility

and hence cannot serve as a possible collateral consequence.” Id.

               Here, Saldana does not challenge his convictions for Hobbs Act robbery and

Hobbs Act robbery conspiracy, which are “aggravated felon[ies]” for purposes of the relevant

immigration laws. See 8 U.S.C. § 1101(a)(43). Accordingly, even if this Court were to vacate

Saldana’s Section 924(c) conviction, he would still be barred permanently from entering the



                                                 2
         Case 1:10-cr-00758-PGG Document 37 Filed 09/23/20 Page 3 of 3




United States. See 8 U.S.C. § 1182(a)(9)(ii). Saldana, like the petitioner in Perez, therefore does

not face any collateral consequence as a result of his Section 924(c) conviction.

               Accordingly, Saldana’s petition is denied as moot, and the Clerk of Court is

directed to close this case (No. 16 Civ. 5039).

Dated: New York, New York
       September 23, 2020




                                                  3
